DETAILED ACTION
Claims 5-12 are pending before the Office for review.
In the response filed August 23, 2021:
Claim 5 was amended.
No new matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over KATO (U.S Patent Application Publication 2009/0324896).
With regards to claim 5, Kato discloses a method for manufacturing a wafer as product, the method comprising the grinding and chamfering a circumferential edge portion of a wafer sliced from a single crystal ingot (Paragraphs [0097]-[0099], [0116]); lapping or double-side grinding main surfaces of the chamfered wafer (Paragraphs [0097]-[0099], [0117]); etching the lapped or double-side ground wafer (Paragraphs [0066]-[0067], [0100]-[0101], [0120]; one-side or double-side mirror-polishing main surfaces of the etched wafer and mirror-polishing a chamfered portion of the mirror-polished wafer (Figure 3 Paragraphs [0111], [0131]-[0139] discloses and Figure 3 depicts the steps of slicing, chamfering, lapping or double grinding, etching, mirror polishing principal surface or both surfaces, mirror polishing of chamfered portion and final polishing principal surface) wherein after the chamfering step, the chamfered portion of the wafer has a cross-sectional shape comprising: a first inclined portion continuous from a first main surface (A1), which is one of the main surfaces of the wafer (front surface), and inclined from the first main surface; a first arc portion which is an arc-shaped portion continuous from the first inclined portion (P5) and has a radius of curvature (R1); a second inclined portion continuous from a second main surface (A2), which is another main surface of the wafer (back surface), and inclined from the second main surface; a second arc portion (P6) which is an arc-shaped portion continuous from the second inclined portion and has a radius of curvature (R2); and an end portion which connects the first arc portion to the second arc portion and constitutes an outermost circumferential end portion of the wafer (BC) (Figures 8, 17 Paragraphs [0063],[0075]-[0078], [0118]).
However Kato does not explicitly disclose in the chamfering, the wafer to be a product is chamfered such that the chamfered wafer are smaller than a target value range of the wafer product, and in the mirror-polishing of the chamfered portion, the chamfered portion is mirror-polished such that the mirror-polished chamfered portion are within the target value range of the wafer product to thus manufacture the wafer product.
However Kato discloses wherein after the chamfering process over the whole circumference of the silicon wafer, variations in the amount of deviation from the target; wherein the variations can be about ± 10µm away from the target value (Paragraphs 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Kato to include the chambering to amounts smaller than the target value and mirror polishing within target range as rendered obvious by the general teachings of Kato because the reference of Kato teaches that such processing allows for extreme small various on the chamfered portions (Paragraph [0020]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired manufacturing of the wafer using the teachings as rendered obvious by Kato. MPEP 2143D
With regards to claim 6,
With regards to claims 7-8, Kato renders obvious wherein the etching is performed using an alkaline aqueous solution (Paragraphs [0100]-[0101], [0120]).
With regards to claims 9-12, Kato renders obvious wherein the single crystal ingot is a single crystal silicon ingot (Paragraph [0098]).

Response to Arguments
Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 4-6 of Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s claimed invention. In particular, Applicant argues that the cited prior art fails to teach or render obvious Applicant’s claimed limitations of (1) in the chamfering, the wafer to be a product is chamfered such that the chamfered wafer is smaller than a target value range of the wafer product, and (2) in the mirror-polishing of the chamfered portion, the chamfered portion is mirror-polished such that the mirror-polished chamfered portion is within the target value range of the wafer product to thus manufacture the wafer product. Kato does not teach or suggest these feature.
Applicant argues that Kato merely considers the edge dimensions after chamfering and etching and differs from the claimed method and target value. Applicant argues that in Applicant’s specification (Paragraph [0050]) that Applicant points out that conventionally R1 and R2 in the chamfering stage have not been set smaller than a specification of a final wafer, unlike the present invention. Applicant argues that the conventionally the chamfering step produces the desired final dimensions and the mirror 
Applicant argues that one of ordinary skill in the art would not have any reason to modify Kato to predictably arrive such that the mirror polished chamfered portion is within the target value range. Applicant argues that the claimed mirror polishing step produces unexpected results. Applicant appoints to Applicant’s specification demonstrates that when using applicant’s claimed method it is possible to manufacture wafers having chamfered cross sectional shapes in which the R1 value. R2 value and BC value are uniform in the circumferential direction. Applicant argues that Kato does not disclose or even contemplate these unexpected results. 
As such Kato does not render obvious Applicant’s claimed invention. As to the dependent claim they are allowable based on their dependency. This is found unpersuasive.
It is the Examiner’s position that the cited prior art of Kato renders obvious Applicant’s claimed invention. In particular, it is the Examiner’s position that Kato renders obvious Applicant’s claimed limitations of (1) in the chamfering, the wafer to be a product is chamfered such that the chamfered wafer is smaller than a target value range of the wafer product, and (2) in the mirror-polishing of the chamfered portion, the chamfered portion is mirror-polished such that the mirror-polished chamfered portion is within the target value range of the wafer product to thus manufacture the wafer product.
The Examiner would first like to point out that Applicant’s currently presented claim does not require that the wafer is mirror polished in a manner in order to achieve 
It is the Examiner’s position that the target value is not achieved during the chamfering step and discloses the variations away from the target value may be in amounts smaller or larger than the target value depending on the position (Paragraphs [00117]-[0119], Figure 9-10) rendering obvious in the chamfering, the wafer to be a product is chamfered such that the chamfered wafer is smaller than a target value range of the wafer product.
With regards to the mirror polishing, Kato does disclose wherein the silicon wafer is etched to provide target values and reduce variations on the chamfered portions followed by subsequent processing such as mirror polishing (Paragraphs [0110]-[0111]) which renders obvious in the mirror-polishing of the chamfered portion, the chamfered portion is mirror-polished such that the mirror-polished chamfered portion is within the target value range of the wafer product to thus manufacture the wafer product. While the Examiner agrees that Kato does not render obvious mirror polishing the chamfered portions wherein the chamfered portions have the smaller target value to produce a comprising:
Grinding and chamfering a circumferential edge portion
Lapping or double-side grinding main surfaces
Etching the lapped or doubled ground wafer
One side or double sided mirror-polishing main surfaces
Mirror polishing a chamfered portion
Applicant’s claim does not preclude additional steps or preclude the target value from being achieved prior to the mirror polishing so long as the mirror polished chamfered portion is within the target value range. 
With regards to Applicant’s showing of unexpected results, it is the Examiner’s position that the currently presented claims are not commensurate in scope with the claim. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) MPEP 716.02(d) Applicant’s specification appears to require additional steps to achieve Applicant’s results such as performing the etching wherein the etching can be performed while relatively suppressing a change in the shape of the wafer including suppressing variations in a chamfered cross-sectional shape in a circumferential direction (Specification paragraphs [0034]-[0035]). Therefore while Applicant’s specification may show unexpected results such showing is not commensurate in scope with the claim.
For these reasons the Examiner maintains the rejection of record. As to the dependent claims they remain rejected as no separate arguments have been provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713